Name: 85/212/EEC: Commission Decision of 26 March 1985 amending Decision 77/97/EEC on the financing by the Community of certain emergency measures in the field of animal health
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health
 Date Published: 1985-04-03

 Avis juridique important|31985D021285/212/EEC: Commission Decision of 26 March 1985 amending Decision 77/97/EEC on the financing by the Community of certain emergency measures in the field of animal health Official Journal L 096 , 03/04/1985 P. 0032 - 0033 Spanish special edition: Chapter 03 Volume 34 P. 0101 Portuguese special edition Chapter 03 Volume 34 P. 0101 *****COMMISSION DECISION of 26 March 1985 amending Decision 77/97/EEC on the financing by the Community of certain emergency measures in the field of animal health (85/212/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee, Whereas Decision 77/97/EEC (3), as last amended by Decision 81/177/EEC (4), has laid down as an initial step certain measures to be applied in the case of outbreaks of certain exotic diseases including exotic foot-and-mouth disease; Whereas the extension of these measures to foot-and-mouth disease caused by non-exotic viruses and their rapid and strict application will avert the spread of the disease and increase the guarantees in trade, thereby facilitating the dismantling of trade barriers; Whereas it is therefore desirable that the Community should participate in financing the implementation of these new emergency measures; Whereas Community financial aid should be limited to the first 20 outbreaks that occur in the first 30 days in any one single epizootic of non-exotic foot-and-mouth disease in any one Member State and/or to vaccinations that are performed in the first 40 days of this epizootic, because the thoroughness and rapidity of action taken in the initial phase of the disease will determine the extent of the subsequent development thereof; Whereas the Community must be in a position to ascertain that the provisions adopted by Member States for the implementation of those measures will contribute towards achievement of the objectives thereof; whereas, to this end, provision should be made for a procedure establishing close cooperation between the Member States and the Commission within the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 77/97/EEC is hereby amended as follows: 1. Article 1 is amended as follows: (a) in paragraph 1, first subparagraph, 'and non-exotic' is added between 'exotic' and 'foot'; (b) in paragraph 1, first subparagraph, the first indent is replaced by the following: '- the slaughter of animals of susceptible species which are afflicted or infected or suspected of being so, and their destruction in cases where the disease involved is transmissible by meat'; (c) in paragraph 3, first indent, the following sentence is added: 'However, in the case of outbreaks of non-exotic foot-and-mouth disease, the Community's financial contribution shall be limited to the first 20 outbreaks that occur in the first 30 days in any one Member State, following official confirmation of the first outbreak; such first 20 outbreaks must have been due to a virus of one and the same stereotype and be epidemiologically linked to one another.' (d) in paragraph 3, second indent, the following is added: 'However, in the case of outbreaks of non-exotic foot-and-mouth disease, the Community's financial contribution shall be limited to vaccination carried out during the first 40 days following official confirmation of the first outbreak. The official confirmation of the first outbreak must be made by one of the national laboratories listed in the Annex. This list may be amended in accordance with the procedure laid down in Article 5.' (e) in paragraph 4 the last sentence is deleted; (f) a new paragraph 5 is added as follows: '5. Whether or not an outbreak of foot-and-mouth disease is to be considered as exotic or non-exotic shall be decided in accordance with the procedure laid down in Article 5 following laboratory investigations using as guidelines the type and subtype of the causative virus and indications as to whether the current vaccines in general use in the Community would protect against it.' 2. A new Article 4a is inserted as follows: 'Article 4a The Commission shall make on-the-spot checks to verify from a veterinary viewpoint whether the measures provided for are being applied. Member States shall take the necessary steps to facilitate these checks and in particular to ensure that the experts are supplied at their request with all the information and documentation needed for assessing the execution of these measures. The general provisions for implementing this Article, especially as regards the frequency and method of carrying out the checks referred to in the first subparagraph, the rules governing the appointment of the veterinary experts and the procedure which the latter must follow when drawing up their report; shall be laid down in accordance with the procedure set out in Article 5.' 3. The following Annex shall be added: 'ANNEX NATIONAL FOOT-AND-MOUTH DISEASE LABORATORIES 1.2 // Belgium and Luxembourg: // Institut national de recherches vÃ ©tÃ ©rinaires, Groeselenberg 99, 1180 Bruxelles Nationaal Instituut voor Diergeneeskundig Onderzoek, Groeselenberg 99, 1180 Brussel // Denmark: // Statens veterinaere Institut for Virusforskning, Lindholm // Italy: // Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Brescia // United Kingdom and Ireland: // Animal Virus Research Institute, Pirbright, Woking, Surrey // France: // Laboratoire national de pathologie bovine, Lyon // Greece: // InstitoÃ ½to AfthÃ ³doys PyretoÃ ½, AgÃ ­a ParaskevÃ ­ AttikÃ ­s // Federal Republic of Germany: // Bundesforschungsanstalt fuer Viruskrankheiten der Tiere, Tuebingen // Netherlands: // Centraal Diergeneeskundig Laboratorium, Lelystad.' Article 2 This Decision shall apply from 1 July 1985. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI (1) OJ No C 327, 8. 12. 1984, p. 3. (2) OJ No C 72, 18. 3. 1985, p. 122. (3) OJ No L 26, 31. 1. 1977, p. 78. (4) OJ No L 186, 8. 7. 1981, p. 22.